Citation Nr: 0825694	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  00-19 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Entitlement to service connection for residuals of a skull 
fracture.

2.	Entitlement to service connection for post-traumatic, 
migraine and/or cluster headaches, to include as secondary 
to a skull fracture.

3.	Entitlement to service connection for hypertension, to 
include as secondary to residuals of a skull fracture.


REPRESENTATION

Appellant represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1963.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2000 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which, in relevant part, denied service connection for 
residuals of a skull fracture, to include headaches, and 
hypertension.  The RO issued a notice of the decision in July 
2000, and the veteran timely filed a Notice of Disagreement 
(NOD) in August 2000.  Also in August 2000, the RO provided a 
Statement of the Case (SOC), and the veteran timely filed a 
substantive appeal.  The RO provided Supplemental Statements 
of the Case (SSOCs) in January 2001 and March 2004.

The veteran requested a Travel Board hearing on this matter, 
which was held in May 2005 where the veteran presented as a 
witness before the undersigned veterans law judge.  A 
transcript of the hearing is of record.  In August 2005 the 
Board remanded these three issues, directing the Appeals 
Management Center (AMC)/RO to provide the veteran a VA 
medical examination to determine the likely etiology and/or 
approximate onset date, of his residuals of a skull fracture 
and hypertension, to include whether these disorders were 
incurred or aggravated by his active service.  The RO issued 
an SSOC in March 2008.  

The Board finds that the AMC/RO complied with the August 2005 
Remand directives, and therefore the Board may proceed with 
its review of the appeal.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).

The Board also parenthetically notes that while the issues 
relating to service connection for residuals of a head injury 
and headaches have been previously styled as two separate 
issues, a review of the record and analysis of the evidence 
reveals that the veteran has actually claimed that his pre-
existing skull fracture was aggravated during his active 
service, with such aggravation having been manifested by 
frequent and severe headaches.  The Board therefore addresses 
these matters in a combined fashion, namely, as entitlement 
to service connection for residuals of a skull fracture, to 
include headaches.    


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his service connection claim for 
hypertension and has notified him of the information and 
evidence necessary to substantiate the claim addressed in 
this decision; of the information VA failed to provide or 
failed to provide in a timely fashion, any resulting 
prejudice has been rebutted.

2.	The veteran's pre-enlistment was negative for any findings 
relating to a head injury, thereby raising a presumption 
of soundness; while service and post-service medical 
records indicate that he sustained a skull fracture prior 
to going on active duty, the evidence of record does not 
clearly and unmistakably (i.e., undebatably) demonstrate 
that this pre-existing injury was not aggravated during 
active service.

3.	The veteran's service medical records (SMRs) reflect that 
he complained of headaches on numerous occasions for which 
he received treatment and a diagnosis of post-traumatic 
headaches; the veteran has credibly testified that he has 
continued to have such headaches since that time, and at 
least one post-service medical opinion positively links 
the veteran's headaches to his skull fracture.  

4.	The SMRs are negative of any complaints of, treatment for, 
or diagnosis of hypertension; there is no post-service 
medical evidence of hypertension until many years after 
service; while there is medical evidence of a current 
diagnosis of hypertension, there is no competent evidence 
of a nexus between such and service and the only competent 
medical opinion of record indicates that it is not likely 
that the veteran's residuals of a head injury, to include 
headaches, either caused or aggravated his hypertension.


CONCLUSIONS OF LAW

1.	Service connection for residuals of a skull fracture, to 
include post-traumatic headaches, is warranted.  
38 U.S.C.A. §§ 1111, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2007). 

2.	Hypertension was not incurred or aggravated during active 
service, nor may it be presumed to have been incurred 
therein; the veteran's hypertension is not proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

The Board comments that the VCAA, enacted in November 2000, 
has retroactive effect to claims, such as these, that were 
pending before VA or the Board prior to that date.  Pelegrini 
v. Principi, 18 Vet. App. 112, 118 (2004) ("This Court 
consistently has applied the VCAA to cases pending before VA 
at the time of the VCAA's enactment"); see 66 Fed. Reg. 
45620, 45629 (Aug. 29, 2001) (construing most VCAA provisions 
to apply "to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date"); see also 
Bernklau v. Principi, 291 F.3d 795, 806 & n.9 (Fed. Cir. 
2002) (recognizing provisions of 66 Fed. Reg. 45,629 (Aug. 
20, 2001) as permitting retroactive application of VCAA to 
claims pending before the Board at the time of VCAA's 
November 2000 enactment).  Accordingly, although the veteran 
filed his claims that are the subject of the instant appeal 
in April 2000, the provisions of the VCAA apply.  

With respect to the veteran's service connection claim for 
residuals of a skull fracture, to include post-traumatic, 
migraine headaches, the Board has issued a decision in his 
favor, finding that service connection is warranted, and 
therefore, a further discussion of the VCAA duties as it 
pertains to this claim is unnecessary at this time.  It 
should be noted, however, that the RO should cure any 
potential defects in notice, as would be demonstrated by a 
failure to notify the veteran of all five elements of a 
service connection claim (to include the type of evidence 
necessary to establish a disability rating and the effective 
date for the claimed disability), or assistance provided by 
VA, prior to its determination of a proper disability rating 
and effective date for the veteran's service-connected 
disability.  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004) (holding that proper VCAA notice must "precede 
an initial unfavorable [RO] decision"); see also Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006) (holding that 
the VCAA notice requirements contained in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability).    

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2007 letter sent to the veteran by the RO adequately 
apprised him of most of the information and evidence needed 
to substantiate the claim, and of the information it failed 
to provide in a timely fashion, any resulting prejudice has 
been rebutted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The November 2007 letter from the RO satisfies most of these 
mandates.  It informed the veteran about the type of evidence 
needed to support his direct service connection claim, 
namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  This correspondence clearly 
disclosed VA's duty to obtain certain evidence for the 
veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claim.  Although not required to do so, the 
RO also specifically asked the veteran to provide VA with any 
other supporting evidence or information in his possession.  
See 73 Fed. Reg. 23353, 23354 (Apr. 30, 2008) (providing that 
for "applications for benefits pending before VA on or filed 
after" May 30, 2008, as here, 38 C.F.R. § 3.159(b)(1) no 
longer requires that VA request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim").  The Board finds that the veteran was effectively 
informed to submit all relevant evidence in his possession, 
and that he received notice of the evidence needed to 
substantiate his direct service connection claim, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that the RO did not provide VCAA notice with 
respect to the type of evidence required to prove service 
connection on a secondary basis under 38 C.F.R. § 3.310 in 
the November 2007 letter nor did it provide Dingess notice 
with respect to the manner in which VA calculates disability 
ratings or assigns effective dates at that time.  Where such 
errors occurred, the Board must presume that the errors were 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 889 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

With respect to the deficient notification in the November 
2007 letter regarding the type of evidence needed to 
substantiate a secondary service conection claim and the two 
Dingess elements relating to effective dates and disability 
ratings, the Board finds that any presumed prejudice to the 
veteran has been rebutted.  Specifically, during his May 2005 
Travel Board hearing, the veteran discussed how a "doctor . 
. . said the high blood pressure probably started from the 
headaches."  Board Hearing Transcript at 18.  In the Board's 
view, this testimony demonstrates that the veteran had actual 
knowledge of the type of evidence needed to establish 
secondary service connection, namely, proof that his 
hypertension developed as a result of another (claimed) 
service connected disability.  Dalton, 21 Vet. App. at 30.  

Also, in its March 2008 SSOC the RO specifically apprised the 
veteran of 38 C.F.R. § 3.310, the regulation governing 
secondary service connection claims, as well as the Dingess 
requirements relating to effective dates and disability 
ratings.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Although the record does not reflect that a 
subsequent readjudication of the matter occurred, the Board 
finds it significant that thereafter, in May 2008, the 
veteran, through his accredited representative, submitted a 
Written Brief Presentation where he raised no issue about or 
objection to the belated VCAA notice relating to secondary 
service connection and the two Dingess elements.  The Board 
also parenthetically notes that because it has denied service 
connection for hypertension, any defective Dingess 
notification in relation to effective dates and disability 
ratings is moot.  See Christman v. American Cyanamid Co., 578 
F. Supp. 63, 67 (D.W.Va. 1983) (noting that "mootness means 
that no actual controversy exists which is subject to 
judicial resolution"). 
       
The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
July 2000 RO decision that is the subject of this appeal in 
its November 2007 letter.  Notwithstanding this belated 
notice, the Board determines that the RO cured this defect by 
providing this VCAA notice together with readjudication of 
the claim, as demonstrated by the March 2008 SSOC.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence.  The evidence supports a 
grant of service connection for residuals of a head injury.  
As to the other claim on appeal, service connection for 
hypertension, there is no medical evidence of this disease 
during service or for many years thereafter, nor is there 
competent evidence of a nexus between hypertension and 
service.  The veteran was provided an October 2006 VA 
examination, which was thorough in nature and included a 
competent opinion addressing the question of whether the 
veteran's hypertension was caused or aggravated by his 
service-connected residuals of a head injury.  The Board 
finds that the medical evidence of record is sufficient to 
resolve this appeal, and the VA has no further duty to 
provide an examination or opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Some diseases that become manifest after service "will be 
considered to have been incurred in or aggravated by service 
. . . even though there is no evidence of such disease during 
the period of service," as long as these diseases become 
manifest to a compensable degree within the applicable 
regulatory time periods.  38 C.F.R. § 3.307(a); see 38 C.F.R. 
§ 3.309.  With respect to chronic diseases, such a disease 
"must have become manifest to a degree of 10 percent or more 
within 1 year . . . from the date of separation from service. 
. . ."  38 C.F.R. § 3.307(a)(3).  Only those diseases 
enumerated in 38 C.F.R. § 3.309(a) qualify as "chronic" for 
the purposes of the regulation, and those include 
hypertension, among others.  38 C.F.R. §§ 3.307(a), 3.309(a).  
Additionally, the veteran must have served 90 days or more 
during a war period or after December 31, 1946.  38 C.F.R. § 
3.307(a)(1).

Additionally, 38 C.F.R. § 3.303(b) "provides an alternative 
method of demonstrating entitlement to service connection" 
for chronic conditions.  Rose v. West, 11 Vet. App. 169, 172 
(1998) (Emphasis in original); accord Cotant v. Principi, 17 
Vet. App. 116, 133 (2003); Savage, 10 Vet. App. at 495-96 
(noting that § 3.303(b) provides a "substitute way of 
showing in-service incurrence and medical nexus") (Emphasis 
in original); see 38 C.F.R. § 3.303(b) ("Chronicity and 
continuity").  It provides that "[w]ith chronic disease 
shown as such in service . . . subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes."  38 C.F.R. § 3.303(b); accord Savage, 
supra, at 495 (noting that a veteran may employ § 3.303(b) 
"when the evidence demonstrates: (1) that the veteran had a 
chronic disease in service, or during an applicable 
presumption period . . . and (2) that the veteran presently 
has the same condition").  This does not mean "that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clearcut clinical entity, at some later date."  
38 C.F.R. § 3.303(b).  It does mean, however, that in order 
to demonstrate the existence of a chronic disease in service, 
the record must reflect "a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word 'Chronic.'"  38 C.F.R. § 3.303(b).  
Further, "[w]hen the disease identity is established . . . 
there is no requirement of evidentiary showing of 
continuity."  38 C.F.R. § 3.303(b).  However, "[c]ontinuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim."  38 C.F.R. § 3.303(b).    

b. Presumption of Sound Condition 
38 U.S.C.A. § 1111 sets forth governing principles relating 
to the presumption of a wartime veteran's soundness of 
condition upon entry to service.  38 U.S.C.A. § 1111 
(entitled "Presumption of sound condition").  It provides 
that "every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service."  38 U.S.C.A. § 1111.  The 
implementing regulation, 38 C.F.R. § 3.304(b), similarly 
provides that "[t]he veteran will be considered to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto and was not 
aggravated by such service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted."  38 C.F.R. § 3.304(b).  A history of preservice 
existence of a disease or injury recorded at the time of 
examination does not constitute a notation of such a malady, 
but instead, must be considered with all other material 
evidence in determinations as to inception.  38 C.F.R. § 
3.304(b)(1).  A wartime veteran thus enjoys an initial 
presumption of sound condition upon service entry if the 
enlistment records do not reflect that the veteran has a 
disease or injury that subsequently becomes manifest during 
service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004) 
(noting that "[w]hen no preexisting condition is noted upon 
entry to service, the veteran is presumed to have been sound 
upon entry," but that "if a preexisting disorder is noted 
upon entry to service, the veteran cannot bring a claim for 
service connection for that disorder"); see 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  

Such an initial presumption, however, is not absolute and may 
be rebutted.  Wagner, 370 F.3d at 1092, 1096, 1097.  The 
United States Court of Appeals for the Federal Circuit has 
interpreted § 1111 to "permit[] the government to overcome 
the presumption of soundness" upon a two-prong showing: it 
"must show clear and unmistakable evidence of both a 
preexisting condition and a lack of in-service aggravation to 
overcome the presumption of soundness for wartime service . . 
. ."  Id.  If the government fails to demonstrate either 
prong, the rebuttal fails and the soundness presumption 
remains.  See id., at 1096, 1097 (recognizing that the 
government's failure to rebut the soundness presumption means 
that "the veteran's claim is one for service connection"); 
see also Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993) 
(noting that if a veteran's disease "was first diagnosed 
while in service, the burden of proof is on the government to 
rebut the presumption of sound condition upon induction by 
showing that the disorder existed prior to service and, if 
the government meets this requirement, by showing that the 
condition was not aggravated in service") (Emphasis added).  
The government's "burden of proof is a formidable one," 
Kinnaman, supra, and it "means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undebatable."  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); accord 
Cotant, 17 Vet. App. at 131 (noting that "[t]he clear-and-
unmistakable-evidence standard is an 'onerous' one"). 
III. Analysis

a. Factual Background
The veteran's September 1961 Report of Medical Examination 
for Enlistment contains a normal clinical evaluation of all 
systems, to include the head and heart, save for one notation 
of an identifying body mark (tattoo) on the left bicep.  At 
this time, the veteran had a blood pressure of 118/70 
(sitting).  In his companion Report of Medical History, the 
veteran indicated that he was in good health and did not have 
high blood pressure.  

As reflected in numerous December 1961 and January 1962 
Chronological Records of Medical Care, the veteran complained 
of headaches on the left side of the head.  The examiner 
noted the veteran's reported history of having fractured his 
skull on the left side approximately 14 months before, and 
detected a well-healed scar, tender to touch but not swollen, 
in that area of the head.  The clinician diagnosed the 
veteran with post-traumatic headaches.  An accompanying 
December 1961 Radiographic Report revealed no evidence of any 
bone pathology at that time.     

The veteran's October 1963 Report of Medical Examination for 
Separation, like his entrance examination, reflects a normal 
clinical assessment of all systems, except for the tattoo and 
scar notations.  At this time, the veteran exhibited blood 
pressures of 110/70 (sitting) and 115/75 (standing).  As 
reflected in the accompanying Report of Medical History for 
Separation, the veteran preliminarily indicated that he did 
have frequent or severe headaches, but then crossed this out 
to  negative response.  He maintained that he was in good 
health.      

As reflected in a January 2001 statement, the veteran 
reported that he had episodic hypertension during his active 
service.  He also stated that he had a pre-existing, pre-
service skull fracture, but that during his period of active 
service, he began to experience headaches for which he sought 
medical attention.  The veteran offered his belief that his 
active service had aggravated the pre-service head injury in 
that he developed recurrent headaches during his period of 
service; he asserted that "I did not have these problems 
before EAD [enlistment for active duty].  They developed 
after EAD."     

An October 2003 VA medical examination report indicates that 
the veteran had hypertension and a history of headaches for 
about 30 years.  

At his March 2003 Decision Review Officer (DRO) hearing and 
his May 2005 Travel Board hearing, the veteran testified that 
about three months before he was drafted, he sustained a 
skull fracture when he collided with someone while playing 
baseball.  Board Hearing Transcript at 4, 15, 16; see DRO 
Hearing Transcript at 1.  He recalled that he been 
hospitalized in the Mittery Hospital for about 11 days after 
sustaining this injury.  Board Hearing Transcript at 16.  He 
claimed that his active service, and in particular wearing a 
steel helmet, aggravated this pre-existing injury, in that it 
caused him to have headaches that felt like pins sticking or 
numbness in the area where had sustained the baseball injury.  
Board Hearing Transcript at 4, 9, 15; DRO Hearing Transcript 
at 2.  The veteran indicated that he began to complain about 
these symptoms in service, and that commanders had 
transferred him from an infantry outfit to a medical outfit, 
where he was not required to wear the heavy helmet.  Board 
Hearing Transcript at 4, 9, 12, 17; DRO Hearing Transcript at 
2.  He noted that "[b]y not having to wear [a] steel helmet 
anymore, I didn't have any more pain."  Board Hearing 
Transcript at 10.  He also stated that he could not recall 
whether he experienced headaches immediately after his 
baseball-related injury but prior to his enlistment, he 
experienced headaches and received treatment therefore.  
Board Hearing Transcript at 16; DOR Hearing Transcript at 4.    

With respect to his hypertension, the veteran affirmed that 
he had not received a diagnosis of hypertension during his 
active service.  Board Hearing Transcript at 4.  He further 
conveyed that about two months after his discharge from 
service, a private physician, Dr. O. at the Touro Hospital, 
had diagnosed him with hypertension, but that he had been 
unable to retrieve these records.  Board Hearing Transcript 
at 5; DRO Hearing Transcript at 2-3, 5.  The veteran further 
conveyed that a physician once had told him that his 
hypertension "probably started from the headaches."  Board 
Hearing Transcript at 18.        

The veteran underwent an October 2006 VA neurological 
examination by Dr. J.N. for neurological disorders.  The 
clinician reviewed the claims file, and noted that the 
veteran reported that the onset of his headaches occurred in 
1961 after he sustained a closed head injury while when a 
forklift fell on him, which caused him to amnestic for hours.  
After performing a physical examination, the clinician 
diagnosed the veteran with migraine headaches and offered his 
opinion that "it is more likely than not that the patient's 
headaches are related to his head trauma and are 
incapacitating."  

Another October 2006 VA medical examination report, authored 
by Dr. P.L., which sought to address the likely etiology of 
the veteran's hypertension, indicates that the clinician 
reviewed the claims file.  He also noted that the veteran had 
received a diagnosis of hypertension in 1975, which had 
progressively worsened.  After a physical examination, the 
physician stated that "[a]fter reviewing the SMR and the 
vet's claim folder there does not appear to be any evidence 
of a head injury prior to or during military service.  It is 
not likely that the veteran's hypertension, that was 
diagnosed twelve years after his military service, was caused 
or aggravated by residuals of a head injury.  I also reviewed 
causes of hypertension in UpToDate Online."      

A November 2007 VA medical opinion by Dr. A.S., who reviewed 
the claims file, indicates that the veteran reportedly 
sustained a skull fracture in the left frontotemporal area in 
about May 1962, and that ever since that time, he had 
experienced headaches once every two to three weeks 
(diagnosed as migraine headaches).  Dr. A.S. diagnosed the 
veteran with "skull fracture in May 1962 which resulted in 
migraine headaches . . . ."  The clinician did not make 
reference to the veteran's service medical records.  

In December 2007, at the request of the RO, Dr. A.S. offered 
an Addendum to his November 2007 opinion. He again indicated 
that he had reviewed the claims file, and stated that he 
believed that he had already provided the answer to the RO's 
question in his October 2007 opinion.  He noted that "[t]he 
patient has given me the  information that in May 1962 he had 
sustained a skull fracture following which he has been 
experiencing headaches every 2 or 3 week [sic]. . . . Please 
review the Oct. 16, 2007 C&P Evaluation and the subsequent 
Addendum entered on Nov. 6, 2007."  

b. Discussion
As a preliminary matter, with respect to the veteran's claim 
for service connection for residuals of a skull fracture, to 
include post-traumatic or migraine headaches, the Board must 
determine whether the presumption of soundness applies and 
remains intact.  As outlined above, neither the veteran's 
September 1961 Report of Medical Examination for Enlistment 
nor his companion Report of Medical History for Enlistment 
"notes" or otherwise documents that he had a pre-existing 
skull fracture, other head trauma, or any residuals thereof.  
While arguably the Board could the evidence, namely, the 
veteran's repeated statements and consistent testimony that 
he sustained a skull fracture to the left side of the head 
prior to his enlistment, "clearly and unmistakably" (i.e., 
undebatably) demonstrates that a pre-service head trauma 
existed, the Board cannot conclude "clearly and 
unmistakably" that the pre-service head injury was not 
aggravated during the veteran's period of active service, 
given his documented in-service complaints of and treatment 
for headaches in the region where he sustained the pre-
service skull fracture.  Accordingly, the presumption of 
soundness attaches is not rebutted.  38 U.S.C.A. § 1111; 
Wagner, supra.  

Turning to the merits of the service connection claim for 
service connection for residuals of a skull fracture, to 
include headaches, the Board determines that the evidence 
weighs in favor of the claim.  As noted above, the veteran's 
SMRs clearly document that on numerous occasions in December 
1961 and January 1962 he complained of having headaches, and 
at least one examiner diagnosed him with post-traumatic 
headaches at that time.  The veteran has also credibly 
testified that he has continued to experience said headaches 
since service, and he has received a diagnosis of post-
traumatic headaches as recently as Ocober 2006.  Accordingly, 
service connection for residuals of head injury, to include 
post-traumatic headaches, is granted.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(b).

The Board determines that the evidence preponderates against 
the veteran's claim for service connection for hypertension, 
to include as secondary to his now-service connected 
residuals of a skull fracture, to include post-traumatic 
headaches.  The Board notes that the veteran's blood pressure 
readings upon service entry and upon service separation fall 
well within normal range, see Dorland's Illustrated Medical 
Dictionary 889 (30th ed., 2003) (noting that hypertension 
detected with blood pressure readings of 140/90), and his 
SMRs are negative of any complaints of, treatment for or 
diagnosis of hypertension.  The post-service medical evidence 
does not show hypertension until many years after the 
veteran's separation from active service and while there is 
medical evidence of a current diagnosis, there is no 
competent evidence of a nexus between hypertension and 
service.  Such evidence weighs against his claim on a direct 
incurrence or one year presumptive basis.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

While the Board acknowledges the veteran's account that he 
had hypertension within two months after his 1963 service 
discharge, which would fall within the one-year presumptive 
period for this disease, he, as a layperson, is not competent 
to provide a medical diagnosis for this disorder.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996); Espititu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  In addition, the fact that the 
veteran had completely normal blood pressure throughout his 
period of service, to include upon his discharge, and that he 
has not produced any medical evidence showing such a 
diagnosis within a year post-discharge tends to undermine his 
recollection of having hypertension suddenly upon his 
discharge.  Friedsam v. Nicholson, 19 Vet. App. 555, 561 
(2006) (noting that the Board has the obligation to determine 
"the credibility and probative value of all evidence, 
account for that evidence that it finds persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant"); accord 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).      

In addition, the Board finds that the evidence weighs against 
the veteran's claim for service connection for hypertension 
on a secondary basis.  The Board specifically notes that, as 
to the question of whether the veteran's hypertension was 
caused or aggravated by a service-connected disorder, 
following an October 2006 VA examination, Dr. P.L. expressly 
concluded that it was not likely that the veteran's 
hypertension was caused or aggravated by any residuals of any 
head trauma.  The record contains no favorable medical 
opinion to contradict this conclusion.  In the absence of 
such favorable evidence, secondary service connection is not 
warranted.  38 C.F.R. § 3.310; Allen, supra.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for hypertension, to include as secondary 
to the veteran's residuals of a head injury.  As such, the 
benefit of the doubt doctrine does not apply to this claim.  
38 U.S.C.A. § 5107(b); see also, e.g., Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant").


ORDER

Service connection for residuals of a skull fracture, to 
include post-traumatic headaches, is granted.

Service connection for hypertension, to include as secondary 
to residuals of a skull fracture, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


